                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS



JESSE COUNCE,

                                             Plaintiff,

                 v.                                                    CASE NO. 18-3244-SAC


SHAWANNA POWELL, et al.,

                                             Defendants.



                       MEMORANDUM AND ORDER TO SHOW CAUSE

        Plaintiff Jesse Counce, a pretrial detainee being held at the Allen County Jail in Iola,

Kansas, brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff proceeds in

forma pauperis. For the reasons discussed below, Plaintiff is ordered to show cause why his

complaint should not be dismissed.

I. Nature of the Matter before the Court

        Plaintiff’s complaint (ECF No. 1) alleges he has been falsely accused, falsely imprisoned,

defamed, and harassed.1 He names Shawanna Powell and Detective B. Christian as defendants.

Mr. Counce states he met Shawanna Powell through an online dating site, decided he did not wish

to pursue a relationship after meeting her in person, and did not respond to subsequent calls and

text messages from her. Plaintiff alleges she then made false accusations to the police and “got



1
 Plaintiff does not specify what he has been accused of, but online records of the Wyandotte County District Court
show he has been charged with a violation of K.S.A. 21.5413(b)(1)(A), aggravated battery - knowingly causing
great bodily harm or disfigurement. State v. Counce, 2017-CR-001191, www.kansas.gov .

                                                          1
[him] arrested.” ECF No. 1 at 3. Mr. Counce further alleges Defendant Christian “didn’t do any

investigating” before arresting him, other than “running his name.” Id. Plaintiff claims he was in

Atlanta, Georgia, on October 18, 2017 (apparently the date of the alleged battery).

       Plaintiff seeks compensatory damages and release from jail.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or employee of such entity to determine whether summary

dismissal is appropriate. 28 U.S.C. § 1915A(a). Additionally, with any litigant, such as Plaintiff,

who is proceeding in forma pauperis, the Court has a duty to screen the complaint to determine its

sufficiency. See 28 U.S.C. § 1915(e)(2). Upon completion of this screening, the Court must

dismiss any claim that is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary damages from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915A(b), 1915(e)(2)(B).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).



                                                2
        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it



                                                   3
innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. Discussion

         A. Abstention

         Mr. Counce asks this Court to order his release from jail and to award him damages for

allegedly unconstitutional actions taken by law enforcement in connection with a pending state

criminal prosecution. The Court is prohibited from doing so under Younger v. Harris, 401 U.S.

37, 45 (1971).2 The Younger abstention doctrine is based on “notions of comity and federalism,

which require that federal courts respect state functions and the independent operation of state

legal systems.” Phelps v. Hamilton, 122 F.3d 885, 889 (10th Cir. 1997). Absent narrow exceptions

for “bad faith or harassment,” prosecution under a statute that is “flagrantly and patently”

unconstitutional, or other “extraordinary circumstances” involving irreparable injury, Younger,

401 U.S. at 46–55, abstention is both appropriate and mandated when: (1) there is an ongoing state

criminal, civil, or administrative proceeding, (2) the state court affords an adequate forum to hear

the claims raised in the plaintiff's federal complaint, and (3) the state proceedings implicate

important state interests. Weitzel v. Div. of Occupational & Prof'l Licensing, 240 F.3d 871, 875

(10th Cir. 2001); Middlesex County Ethics Comm. v. Garden State Bar Ass'n, 457 U.S. 423, 432

(1982). If applicable, the Younger abstention doctrine obligates the Court to dismiss an action in

favor of an ongoing state proceeding. Weitzel, 240 F.3d at 875.



2
 Even though the original Younger holding was applied to a claim for injunctive relief, the Tenth Circuit has
expanded the doctrine to include monetary relief. Unified Sch. Dist. No. 497, 392 F.3d at 1228 (“[T]he Younger
doctrine extends to federal claims for monetary relief when a judgment for the plaintiff would have preclusive
effects on a pending state-court proceeding.”) (citations omitted); see also Parkhurst v. State of Wyoming, 641 F.2d
775, 777 (10th Cir.1981) (claim for money damages “would necessarily call into question the validity of the state
conviction” and “frustrate the spirit” of Younger).

                                                          4
        Applying the Younger analysis to this case, the Court finds that the first condition is clearly

met because there are ongoing state criminal proceedings. The second condition is met because

Kansas undoubtedly has an important interest in enforcing its criminal laws through criminal

proceedings in the state's courts. In re Troff, 488 F.3d 1237, 1240 (10th Cir. 2007) (“[S]tate control

over criminal justice [is] a lynchpin in the unique balance of interests” described as “Our

Federalism.”) (citing Younger, 401 U.S. at 44). The third condition is met because the Kansas

courts provide Plaintiff with an adequate forum to litigate his constitutional claims by way of

pretrial proceedings, trial, and, if he is convicted, direct appeal, as well as post-conviction

remedies. See Capps v. Sullivan, 13 F.3d 350, 354 n.2 (10th Cir. 1993) (“[F]ederal courts should

abstain from the exercise of ... jurisdiction if the issues raised ... may be resolved either by trial on

the merits in state court or by other (available) state procedures.”) (quotation omitted). Finally,

Plaintiff’s bare assertion that the investigating detective “didn’t do any investigating” and just

“assumed” Plaintiff committed the alleged crime based on Plaintiff’s criminal record is insufficient

to trigger any of the Younger exceptions.

        Accordingly, the Court finds Plaintiff’s complaint should be dismissed without prejudice.3

See Hightower v. Kansas, No. 17-3044-SAC-DJW, 2017 WL 3149298, at *5 (D. Kan. July 25,

2017); Hachmeister v. Taylor, No. 13-3205-SAC, 2014 WL 547066, at *3 (D. Kan. Feb. 11, 2014);

and Butler v. Fisher, No. CIV.A. 10-3196-SAC, 2010 WL 5185028, at *1 (D. Kan. Dec. 15, 2010).

        B. State Actor

        In addition, Plaintiff fails to state a claim against Defendant Powell. To state a claim under

§ 1983, a plaintiff “must show that the alleged (constitutional) deprivation was committed by a

person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48–49 (1988); Northington


3
 See Morrow v. Winslow, 94 F.3d 1386, 1392 (10th Cir.1996) (court can raise issue of Younger abstention sua
sponte).

                                                       5
v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). The “under color of state law” requirement is a

“jurisdictional requisite for a § 1983 action.” West, 487 U.S. at 42. Thus, it is of no consequence

how discriminatory or wrongful the actions are that a plaintiff may describe; merely private

conduct does not satisfy the “under color of” element and therefore no § 1983 liability exists. See

Brentwood Academy v. Tennessee Secondary Athletic Ass’n, 531 U.S. 288, 294–96 (2001);

American Manufs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999). A defendant acts “under

color of state law” when he “exercise[s] power possessed by virtue of state law and made possible

only because the wrongdoer is clothed with the authority of state law.” West, 487 U.S. at 49;

Yanaki v. Iomed, Inc., 415 F.3d 1204, 1207-08 (10th Cir. 2005), cert. denied, 547 U.S. 1111 (2006).

       Ms. Powell is in no sense a state actor. As a result, she is not subject to liability under §

1983 and must be dismissed from this action.

IV. Response Required

       For the reasons stated herein, Plaintiff’s complaint is subject to dismissal. Plaintiff is

therefore required to show good cause why his complaint should not be dismissed for the reasons

stated herein. Plaintiff is warned that his failure to file a timely response may result in the

complaint being dismissed without further notice.

       IT IS THEREFORE ORDERED that Plaintiff is granted to and including November 29,

2018, in which to show good cause, in writing, why his complaint should not be dismissed for the

reasons stated herein.

       IT IS FURTHER ORDERED that Plaintiff’s motion for extension of time to pay the

initial partial filing fee (ECF No. 5) is denied as moot because Plaintiff has since paid the partial

fee.




                                                 6
IT IS SO ORDERED.

DATED: This 30th day of October, 2018, at Topeka, Kansas.



                                  s/_Sam A. Crow_____
                                  SAM A. CROW
                                  U.S. Senior District Judge




                                     7
